              Case 2:19-cr-00091-RAJ Document 59 Filed 10/08/20 Page 1 of 1




1                                                                 Honorable Richard A. Jones
2

3

4

5

6
                             UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
                                                 )
8    UNITED STATES OF AMERICA,                   )   Case No.: CR19-091RAJ
                                                 )
9                     Plaintiff,                 )
                                                 )   ORDER ALLOWING
10          vs.                                  )   DISCHARGE OF COUNSEL AND
                                                 )   APPOINTMENT OF NEW COUNSEL
11   VINH Q. NGUYEN,                             )
                                                 )
12                    Defendant                  )
13

14
            Having reviewed Counsel’s Motion and Declaration, and having heard from
     defendant and defense counsel at a hearing conducted on this date, for the reasons stated
15
     on the record,
16
            IT IS HEREBY ORDERED that defense counsel’s Motion to Withdraw and for
17
     Appointment of New Counsel (Dkt. #48) is GRANTED. Peter Mazzone shall be
18   permitted to withdraw as counsel of record for Defendant Vinh Q. Nguyen upon
19   appointment of successor counsel.
20          DATED this 8th day of October, 2020.

21

22
                                                      A
                                                      The Honorable Richard A. Jones
23
                                                      United States District Judge
24

25

      ORDER GRANTING MOTION TO                                Peter Mazzone, WSBA 25262
      WITHDRAW AND FOR APPOINTMENT                              Mazzone Law Firm, PLLC
      OF NEW COUNSEL - 1                                      3002 Colby Avenue, Suite 302
                                                                   Everett, WA 98201
